Name: Commission Regulation (EEC) No 2609/81 of 8 September 1981 amending for the second time Regulation (EEC) No 2432/81 introducing a countervailing charge on aubergines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 81 Official Journal of the European Communities No L 254/7 COMMISSION REGULATION (EEC) No 2609/81 of 8 September 1981 amending for the second time Regulation (EEC) No 2432/81 introducing a countervailing charge on aubergines originating in Spain Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of aubergines originating in Spain must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2432/81 (3), as amended by Regulation (EEC) No 2554/81 (4), introduced a countervailing charge on aubergines originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '24-23 ECU appearing in Article 1 of Regulation (EEC) No 2432/81 is replaced by the amount ' 15-15 ECU'. Article 2 This Regulation shall enter into force on 9 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . I1) OJ No L 118 , 30 . 4 . 1981 , p . 1 . 0 OJ No L 242, 25 . 8 . 1981 , p . 8 . (4) OJ No L 249, 2. 9 . 1981 , p . 8 .